Title: From George Washington to La Luzerne, 20 August 1784
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mount Vernon 20th Augt 1784

The letter your Excellency did me the honor to write in the moment of your departure from this Country, conferred the highest honor upon me, & is not more flattering to my vanity, than it is productive of my gratitude.
I shall ever reflect with pleasure Sir, on the readiness with which your communications to me have been made; & the dispatch & ability with which you have conducted business in the line to which I was called—and what will render these reflections more precious, is that you have accompanied them with marks of friendship & confidence which were as pleasing as they are honorable.
When I add Sir, that you have impressed me with sentiments of sincere respect and attachment, I do not speak the language of my own heart only; it is the universal voice, and your departure will always be regreted. The only consolation left us is, that you are gone to receive the smiles & approbation of a Prince, who knows full well how to distinguish, & how to reward merit.
It would give me great pleasure to make you a visit in France—to pay my respectful homage to a Sovereign to whom America is so much indebted—and to renew the friendships which I have had the honor to contract with so many respectable characters of your Nation, but I despair—my fortune has been injured by the war, & my private concerns are so much deranged, as to require more time to recover them than comports with the years of a man who is sliding down the stream of life as fast as I

am—But whether I am in this or that Country, or wheresoever I may be, nothing will lessen the respect, or shake the attachment with which I have the honor to be Dr Sir Yrs &c. &c.

G: Washington

